Citation Nr: 0411103	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-00 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.  

2.  Entitlement to service connection for impairment of right 
lower extremity.

3.  Entitlement to service connection for impairment of left lower 
extremity.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to November 
1973.

The case comes before the Board of Veterans' Appeals (Board) from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  At present, 
this appeal is granted in part and remanded in part to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his part.

As the Board finds that further development is necessary with 
respect to the claims of service connection for an impairment of 
right lower extremity, left lower extremity and for a low back 
disorder, these issues will be addressed in the REMAND portion of 
this decision.

It is noted that the appellant appeared at a hearing on appeal 
before the undersigned Veterans Law Judge on October 27, 2003, at 
which time he testified with respect to the claims now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.  


FINDINGS OF FACT

1.  In a March 1974 rating decision, the veteran was originally 
denied service connection for a low back disorder.  He was 
informed of his appellate rights via a VA letter dated in May 
1974.  The veteran did not file a timely appeal with respect to 
this issue.  The March 1974 rating decision is final.

2.  The evidence associated with the claims file since the March 
1974 rating decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim of 
entitlement to service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The unappealed March 1974 rating decision, which originally 
denied service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

2.  The evidence received since the March 1974 rating decision 
which relates to the issue of service connection for the claimed 
low back disorder is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126) became effective.  This liberalizing legislation is 
applicable to all claims for VA benefits, to include claims to 
reopen previously denied claims of service connection.  Besides 
eliminating the requirement that a claimant submit evidence of a 
well-grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader VA 
obligation to obtain relevant records and advise a claimant of the 
status of those efforts, and contains an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion in 
cases where such a procedure is necessary to make a decision on a 
claim.  Further, during the pendency of this appeal, in August 
2001, VA issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective August 
29, 2001.  While the VCAA and the regulations implementing the 
VCAA provide in some circumstances for VA to obtain an additional 
medical examination or opinion, special provisions apply to claims 
to reopen finally adjudicated claims filed after November 9, 2000 
allowing such development only if new and material evidence is 
presented or secured, given that the claim was previously denied.  

In this regard, the Board observes that the VCAA appears to have 
left intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceeding 
to evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations modify 
the definition of new and material evidence and provide for 
assistance to a claimant on claims to reopen.  See 66 Fed. Reg. at 
45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally decided 
claim are applicable only to claims received on or after August 
29, 2001.  66 Fed. Reg. at 45,620.  Because the veteran's request 
to reopen the previously denied claim of service connection for a 
low back condition was received prior to that date (per a 
statement submitted in May 2001), those regulatory provisions do 
not apply.

The Board notes that the RO has not yet considered whether any 
additional notification or development action is required under 
the VCAA.  However, as the Board has reopened the veteran's claim 
of service connection for a low back disorder, as further 
discussed below, the Board will not remand the case to the RO for 
further development as it would be unproductive.  The veteran has 
not been prejudiced by this action.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992)).

As previously indicated, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue that 
the Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a March 1974  
rating decision, the veteran was originally denied service 
connection for a low back disorder.  He was informed of this 
decision and of his appellate rights via a VA letter dated in May 
1974.  The veteran did not file a timely appeal with respect to 
this issue, and hence, the March 1974 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).   

As noted above, a claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2003).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in 
part, that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001), 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  Such 
evidence must be neither cumulative nor redundant, and, by itself 
or in connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order to 
fairly decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed on or 
after August 29, 2001, separately defines "new" as not previously 
submitted and "material" as relating to an unestablished fact 
necessary to substantiate the claim.  If the evidence is new and 
material, the question becomes whether the evidence raises a 
reasonable possibility of substantiating the claim.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  In this case, the Board notes that the provisions of 
38 C.F.R. § 3.156(a), the version prior to the regulatory change, 
are applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In the March 1974 rating decision, the RO denied the veteran's 
claim seeking entitlement to service connection for a claimed low 
back disorder.  It was noted that the back injury claimed by the 
veteran was not shown by the evidence of record.  Following VA 
examination in April 1974, the RO determined that while the 
veteran was treated in service for a back injury, there were no 
findings of any disability that might have resulted.  The evidence 
received since the March 1974 rating decision, includes medical 
records from the Texas Department of Criminal Justice.  These 
documents in summary, indicate that the veteran has been treated 
for lower back pain and has had radiation of his lower back pain 
to both legs.  No additional evidence has been submitted by the 
veteran.

On the occasion of a hearing on appeal before the undersigned 
Veterans Law Judge in October 2003, the veteran testified that he 
initially injured his back on active duty.  In this regard, he 
explained that while unloading a trailer full of Mack generators, 
his support gave out at which time he was left holding a 
generator.  The veteran further stated that while he did drop the 
generator, he was in an awkward position causing injury to his 
back.  

Upon a review of the evidence, the Board finds that the evidence 
received after the March 1974 rating decision is new evidence 
which is not redundant or cumulative of other evidence previously 
considered.  As well, the Board finds that the evidence submitted 
is material to the issue under consideration.  Specifically, the 
evidence tends to indicate the veteran currently suffers from a 
low back condition which has been treated in the past.  This leads 
the Board to find that the additional evidence is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's claim in 
that such evidence was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
and by itself or in connection with evidence previously assembled 
is so significant that it must be considered to fairly decide the 
merits of the claim.  Accordingly, the appellant's claim of 
service connection for a lower back condition is reopened, and the 
appeal is granted, to that extent only.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
However, the evidence presented thus far does not warrant a grant 
of service connection, and in light of the Veterans Claims 
Assistance Act of 2000, further development of the case is 
necessary prior to final adjudication.  


ORDER

New and material evidence has been received to reopen the claim of 
entitlement to service connection for a low back disability.  To 
this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for a low 
back disorder, the VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In 
this instance, a thorough and contemporaneous medical examination 
which takes into account the records of prior medical treatment so 
that the disability evaluation will be a fully informed one should 
be accomplished in regards to the appellant's claim for service 
connection for a low back disorder.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Furthermore, the veteran is also entitled to a VA 
examination to evaluate the claims of service connection for pain 
in the right and left lower extremities.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable legal precedent (including 
all provisions under 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)); as well as the 
holdings in Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002)).  In particular, the 
RO should inform the appellant of the type of evidence required 
from him to substantiate his claim for service connection for 
impairment of a right lower extremity, impairment of a left lower 
extremity and a low back disorder.  The appellant should also be 
informed that the RO will assist him in obtaining identified 
evidence, should he require such assistance.  The claims file must 
include documentation that there has been compliance with the VA's 
redefined duties to notify and assist a claimant as set forth in 
the VCAA and as specifically affecting the issues on appeal.

2.  The RO should contact the veteran and request that he provide 
a list of the names and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have treated him, and who 
possess records relevant to the issues on appeal since November 
1973 to the present.  Provide the veteran with release forms and 
ask that a copy be signed and returned for each health care 
provider identified and whose treatment records are not already 
contained within the claims file.  When the veteran responds, 
obtain records from each health care provider he identifies 
(except where VA has already made reasonable efforts to obtain the 
records from a particular provider).  If these records cannot be 
obtained and there is no affirmative evidence that they do not 
exist, inform the veteran of the records that the RO was unable to 
obtain, including what efforts were made to obtain them.  Also 
inform the veteran that adjudication of the claims will be 
continued without these records unless he is able to submit them.  
Allow an appropriate period of time within which to respond.  
Furthermore, the veteran should be specifically informed as to 
what portion of evidence he is required/expected to submit, and 
which portion of the evidence the VA would attempt to obtain in 
order to assist the veteran in substantiating his claims, per 38 
U.S.C.A. §§ 5103(a), 5103A; Quartuccio, supra; Charles, supra.

3.  The RO should request that the veteran provide information as 
to the dates of any recent treatment relevant to the issues on 
appeal at any VA Medical Center (VAMC).  All identified treatment 
records from any reported VA medical facility dated from November 
1973, to the present which are not already contained within the 
claims file should be obtained and associated with the claims 
file, including but not limited to the treatment reports from the 
Houston VAMC from November 1973 to the present.  If the search for 
the above records has negative results, the claims file must be 
properly documented with information obtained from the VA 
facility(ies).  Furthermore, the veteran should be specifically 
informed as to what portion of the evidence he is 
required/expected to submit, and which portion of the evidence the 
VA would attempt to obtain in order to assist the veteran in 
substantiating his claims.  Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described above has been completed, 
the RO should make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following examination:
The veteran should be scheduled to undergo a VA examination, 
conducted by an orthopedist, to evaluate the nature, severity, and 
etiology of the claimed, impairment of the right lower extremity, 
impairment of the left lower extremity, and claimed low back 
disorder.  If no such disorders are currently found, the examiner 
should so indicate.  The RO must make available to the examiner 
the claims folder.  The claims folder must be thoroughly reviewed 
by the examiner in connection with the examination.  The examiner 
must indicate in the examination report that the claims file was 
reviewed.  All necessary tests and studies should be conducted in 
order to render a diagnosis of the claimed disorders.  The 
examiner should review all of the veteran's medical records and 
history, and the service and post-service medical records, 
including but not limited to the treatment reports from the Texas 
Department of Criminal Justice.  Following an examination of the 
veteran and a review of his medical records and history, the VA 
specialist should render an opinion as to whether it is at least 
as likely as not that the veteran suffered from a congenital or 
developmental defect, as opposed to a disease, prior to his 
entrance into the service, including but not limited to 
spondylolisthesis.  Additionally, the VA specialist should render 
an opinion as to whether it is at least as likely as not that the 
claimed disorders existed prior to the veteran's entrance into the 
service.  As well, the examiner should render an opinion as to 
whether it is at least as likely as not that the veteran's pre-
existing disorders, if any, became manifest during his active 
service and/or was aggravated/increased in disability during his 
service, and whether such increase was due to the natural progress 
of the disease.  Furthermore, the examiner should provide an 
opinion as to whether it is at least as likely as not that the 
currently claimed disorders were incurred during the veteran's 
active service, became manifest to a compensable degree within a 
one year period of his discharge from service, is related to any 
in-service symptomatology or symptoms (to include any pre-service 
disorder), and/or is otherwise related to his active service.  
Lastly, the VA specialist should render an opinion as to whether 
it is at least as likely as not that the claimed disorders are 
related to any post-service event(s) or diseases.  If the etiology 
of the veteran's disorders are attributed to multiple 
factors/events, the examiner should specify which 
symptoms/diagnoses are related to which factors/events.  It is 
requested that the VA specialist reconcile any contradictory 
evidence regarding the etiology of the veteran's disorders.  All 
pertinent clinical findings and the complete rationale for all 
opinions expressed should be set forth in a written report.

5.  Thereafter, the RO must review the claims folder and ensure 
that all of the foregoing development efforts have been conducted 
and completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  Remand 
instructions of the Board are neither optional nor discretionary.  
Full compliance with such instructions is mandated by law, per 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should adjudicate the appellant's claims 
seeking entitlement to service connection for a low back disorder, 
impairment of a right lower extremity and impairment of a left 
lower extremity.  If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



